Exhibit 10.4

November 7, 2019

Juniper Industrial Holdings, Inc.

14 Fairmount Avenue

Chatham NJ 07928

UBS Securities LLC

1285 Avenue of the Americas

New York, NY 10019

Re: Initial Public Offering

Ladies and Gentlemen:

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) to be entered
into by and between Juniper Industrial Holdings, Inc., a Delaware corporation
(the “Company”), and UBS Securities LLC (the “Underwriter”), relating to an
underwritten initial public offering (the “Public Offering”), of 34,500,000 of
the Company’s units (including up to 4,500,000 units that may be purchased to
cover over-allotments, if any) (the “Units”), each comprised of one share of the
Company’s Class A common stock, par value $0.0001 per share (the “Common
Stock”), and one-half of one warrant. Each whole Warrant (each, a “Warrant”)
entitles the holder thereof to purchase one share of Common Stock at a price of
$11.50 per share, subject to adjustment. The Units will be sold in the Public
Offering pursuant to a registration statement on Form S-1 and a prospectus (the
“Prospectus”) included therein, filed by the Company with the Securities and
Exchange Commission (the “Commission”) and the Company has applied to have the
Units listed on the New York Stock Exchange. Certain capitalized terms used
herein are defined in paragraph 12 hereof.

In order to induce the Company and the Underwriter to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Juniper Industrial Sponsor, LLC, a Delaware limited liability
company (the “Sponsor”), and the undersigned individuals, each of whom is a
member of the Company’s board of directors, a nominee for membership on the
board of directors and/or an executive officer of the Company’s (each, an
“Insider” and collectively, the “Insiders”), hereby agrees with the Company as
follows:

1.    It is acknowledged and agreed that the Company shall not enter into a
definitive agreement regarding a proposed Business Combination without the prior
consent of the Sponsor. The Sponsor and each Insider agrees that if the Company
seeks stockholder approval of a proposed Business Combination, then in
connection with such proposed Business Combination, it, he or she shall (i) vote
any shares of Capital Stock owned by it, him or her in favor of any proposed
Business Combination and (ii) not redeem any shares of Common Stock owned by it,
him or her in connection with such stockholder approval. If the Company seeks to
consummate a proposed Business Combination by engaging in a tender offer, the
Sponsor and each Insider agrees that it, he or she will not sell or tender any
shares of Common Stock owned by it, him or her in connection therewith.

2.    The Sponsor and each Insider hereby agrees that in the event that the
Company fails to consummate a Business Combination within 24 months from the
closing of the Public Offering, or such later period approved by the Company’s
stockholders in



--------------------------------------------------------------------------------

accordance with the Company’s amended and restated certificate of incorporation,
the Sponsor and each Insider shall take all reasonable steps to cause the
Company to (i) cease all operations except for the purpose of winding up,
(ii) as promptly as reasonably possible but not more than 10 business days
thereafter, subject to lawfully available funds therefor, redeem 100% of the
Common Stock sold as part of the Units in the Public Offering (the “Offering
Shares”), at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account, including interest earned on the funds
held in the Trust Account and not previously released to the Company to pay
franchise and income taxes (less up to $100,000 of such net interest to pay
dissolution expenses), divided by the number of then outstanding Offering
Shares, which redemption will completely extinguish all Public Stockholders’
rights as stockholders (including the right to receive further liquidation
distributions, if any), subject to applicable law, and (iii) as promptly as
reasonably possible following such redemption, subject to the approval of the
Company’s remaining stockholders and the Company’s board of directors, dissolve
and liquidate, subject in each case to the Company’s obligations under Delaware
law to provide for claims of creditors and other requirements of applicable law.
The Sponsor and each Insider agrees to not propose any amendment to the
Company’s amended and restated certificate of incorporation that would affect
the substance or timing of the Company’s obligation to redeem 100% of the
Offering Shares if the Company does not complete a Business Combination within
24 months from the closing of the Public Offering or with respect to any other
provisions relating to the rights of holders of our Common Stock, unless the
Company provides its public stockholders with the opportunity to redeem their
Offering Shares upon approval of any such amendment at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest earned on the funds held in the Trust Account and
not previously released to the Company to pay its franchise and income taxes,
divided by the number of then outstanding Offering Shares.

The Sponsor and each Insider acknowledges that it or he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares held by it. The Sponsor and each
Insider hereby further waives, with respect to any shares of Common Stock held
by it or him, if any, any redemption rights it or he or she may have in
connection with the consummation of a Business Combination, including, without
limitation, any such rights available in the context of a stockholder vote to
approve such Business Combination or in the context of a tender offer made by
the Company to purchase shares of Common Stock (although the Sponsor, the
Insiders and their respective affiliates shall be entitled to redemption and
liquidation rights with respect to any shares of Common Stock it or they hold if
the Company fails to consummate a Business Combination within 24 months from the
date of the closing of the Public Offering.

3.    The undersigned acknowledges and agrees that prior to entering into a
definitive agreement for a Business Combination with a target business that is
affiliated with the undersigned or any other Insiders of the Company or their
affiliates, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm, which is a member of the Financial
Industry Regulatory Authority, or an independent accounting firm that such
Business Combination is fair to the Company’s unaffiliated stockholders from a
financial point of view.

4.    During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the Sponsor and each Insider
shall not,

 

2



--------------------------------------------------------------------------------

without the prior written consent of the Underwriter, Transfer any Units, shares
of Common Stock, Founder Shares, Warrants or any securities convertible into, or
exercisable, or exchangeable for, shares of Common Stock owned by it or him.
Each of the Insiders and the Sponsor acknowledges and agrees that, prior to the
effective date of any release or waiver, of the restrictions set forth in this
paragraph 4 or paragraph 8 below, the Company shall announce the impending
release or waiver by press release through a major news service at least two
business days before the effective date of the release or waiver. Any release or
waiver granted shall only be effective two business days after the publication
date of such press release. The provisions of this paragraph will not apply if
the release or waiver is effected solely to permit a transfer not for
consideration and the transferee has agreed in writing to be bound by the same
terms described in this Letter Agreement to the extent and for the duration that
such terms remain in effect at the time of the transfer.

5.    In the event of the liquidation of the Trust Account, the Sponsor (which
for purposes of clarification shall not extend to any other shareholders,
members or managers of the Sponsor, or any of the other undersigned) agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claim, damage and expense whatsoever (including, but not limited to, any and all
legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) to which the Company may become subject as a result of any claim by
(i) any third party for services rendered or products sold to the Company or
(ii) a prospective target business with which the Company has entered into an
acquisition agreement (a “Target”); provided, however, that such indemnification
of the Company by the Sponsor shall apply only to the extent necessary to ensure
that such claims by a third party for services rendered (other than the
Company’s independent public accountants) or products sold to the Company or a
Target do not reduce the amount of funds in the Trust Account to below
(i) $10.00 per share of the Offering Shares or (ii) such lesser amount per share
of the Offering Shares held in the Trust Account due to reductions in the value
of the trust assets as of the date of the liquidation of the Trust Account, in
each case, net of the amount of interest earned on the property in the Trust
Account which may be withdrawn to pay franchise and income taxes, except as to
any claims by a third party (including a Target) who executed a waiver of any
and all rights to seek access to the Trust Account and except as to any claims
under the Company’s indemnity of the Underwriter against certain liabilities,
including liabilities under the Securities Act of 1933, as amended (the
“Securities Act”). In the event that any such executed waiver is deemed to be
unenforceable against such third party, the Sponsor shall not be responsible to
the extent of any liability for such third party claims. The Sponsor shall have
the right to defend against any such claim with counsel of its choice reasonably
satisfactory to the Company if, within 15 days following written receipt of
notice of the claim to the Sponsor, the Sponsor notifies the Company in writing
that it shall undertake such defense.

6.    To the extent that the Underwriter does not exercise its over-allotment
option to purchase up to an additional 4,500,000 Units within 45 days from the
date of the Prospectus (and as further described in the Prospectus), the Sponsor
agrees to forfeit, at no cost, a number of Founder Shares in the aggregate equal
to 1,125,000 multiplied by a fraction, (i) the numerator of which is 4,500,000
minus the number of Units purchased by the Underwriter upon the exercise of
their over-allotment option, and (ii) the denominator of which is 4,500,000. The
forfeiture will be adjusted to the extent that the over-allotment option is not
exercised in full by the Underwriter so that the Initial Stockholders will own
an aggregate of 20.0% of the Company’s issued and outstanding shares of Capital
Stock after the Public Offering (not including shares of Common Stock underlying
the Warrants or Private Placement Warrants).

 

3



--------------------------------------------------------------------------------

7.    (a) In order to minimize potential conflicts of interest that may arise
from multiple corporate affiliations, the Insiders hereby agree that until the
earliest of the Company’s initial Business Combination or liquidation, the
Insiders shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

(b)    Each of Roger Fradin and Brian Cook hereby agree not to participate in
the formation of, or become an officer or director of, any other special purpose
acquisition company with a class of securities registered under the Exchange Act
until the Company has entered into a definitive agreement with respect to a
Business Combination or the Company has failed to complete a Business
Combination within 24 months after the closing of the Public Offering.

(c)    The Sponsor and each Insider hereby agrees and acknowledges that: (i) the
Underwriter and the Company would be irreparably injured in the event of a
breach by such Sponsor or an Insider of its, his or her obligations under
paragraphs 1, 2, 3, 4, 5, 6, 7(a), 7(b), 8(a), 8(b), and 10, as applicable, of
this Letter Agreement (ii) monetary damages may not be an adequate remedy for
such breach and (iii) the non-breaching party shall be entitled to injunctive
relief, in addition to any other remedy that such party may have in law or in
equity, in the event of such breach.

8.    (a) The Sponsor and each Insider agrees that it, he or she shall not
Transfer any Founder Shares (or shares of Common Stock issuable upon conversion
thereof) until the earlier of (A) one year after the completion of the Company’s
initial Business Combination or (B) subsequent to the Business Combination,
(x) if the closing price of the Common Stock equals or exceeds $12.00 per share
(as adjusted for stock splits, stock dividends, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 150 days after the Company’s initial Business
Combination or (y) the date on which the Company completes a liquidation,
merger, capital stock exchange, reorganization or other similar transaction that
results in all of the Company’s stockholders having the right to exchange their
shares of Common Stock for cash, securities or other property (the “Founder
Shares Lock-up Period”).

(b)    The Sponsor and each Insider agrees that it, he or she shall not Transfer
any Private Placement Warrants (or shares of Common Stock issued or issuable
upon the exercise of the Private Placement Warrants), until 30 days after the
completion of a Business Combination (the “Private Placement Warrants Lock-up
Period”, together with the Founder Shares Lock-up Period, the “Lock-up
Periods”).

(c)    Notwithstanding the provisions set forth in paragraphs 8(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and shares of Common
Stock issued or issuable upon the exercise or conversion of the Private
Placement Warrants or the Founder Shares and that are held by the Sponsor, any
Insider or any of their permitted transferees (that have complied with this
paragraph 8(c)), are permitted (a) to the Company’s officers or directors, any
affiliates or family members of any of the Company’s officers or directors, any
members of the Sponsor or any affiliate of the members of the Sponsor, any

 

4



--------------------------------------------------------------------------------

affiliates of the Sponsor, or any employees of such affiliates; (b) in the case
of an individual, transfers by gift to a member of the individual’s immediate
family, to a trust, the beneficiary of which is a member of the individual’s
immediate family or an affiliate of such person, or to a charitable
organization; (c) in the case of an individual, transfers by virtue of laws of
descent and distribution upon death of the individual; (d) in the case of an
individual, transfers pursuant to a qualified domestic relations order;
(e) transfers by private sales or transfers made in connection with the
consummation of a Business Combination at prices no greater than the price at
which the securities were originally purchased; (f) transfers in the event of
the Company’s liquidation prior to the completion of an initial Business
Combination; (g) transfers by virtue of the laws of the State of Delaware or the
Sponsor’s limited liability company agreement upon dissolution of the Sponsor;
(h) to the Company for no value for cancellation in connection with the
consummation of an initial Business Combination or pursuant to paragraph 6
herein; and (i) in the event of the Company’s liquidation, merger, capital stock
exchange, reorganization or other similar transaction which results in all of
the Company’s stockholders having the right to exchange their shares of Common
Stock for cash, securities or other property subsequent to the completion of the
Company’s initial Business Combination; provided, however, that in the case of
clauses (a) through (e) these permitted transferees must enter into a written
agreement agreeing to be bound by the restrictions herein.

9.    Each of the Insiders agrees to be a director or officer of the Company, as
applicable, until the earlier of the consummation by the Company of an initial
Business Combination, the liquidation of the Company, or his or her removal,
death or incapacity. In the event of the removal or resignation of an Insider as
a director or officer (as applicable), each Insider agrees that he or she will
not, prior to the consummation of the Business Combination, without the prior
express written consent of the Company, (i) use for the benefit of the
undersigned or to the detriment of the Company or (ii) disclose to any third
party (unless required by law or governmental authority), any information
regarding a potential target of the Company that is not generally known by
persons outside of the Company, the Sponsor, or their respective affiliates. The
Sponsor and each Insider represents and warrants that it, he or she has never
been suspended or expelled from membership in any securities or commodities
exchange or association or had a securities or commodities license or
registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all respects and does not omit any
material information with respect to the Insider’s background and contains all
of the information required to be disclosed pursuant to Item 401 of Regulation
S-K, promulgated under the Securities Act. Each Insider’s questionnaire
furnished to the Company and the Underwriter is true and accurate in all
material respects. Each Insider represents and warrants that: it, he or she is
not subject to or a respondent in any legal action for, any injunction,
cease-and-desist order or order or stipulation to desist or refrain from any act
or practice relating to the offering of securities in any jurisdiction; it or he
or she has never been convicted of, or pleaded guilty to, any crime
(i) involving fraud, (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and it or he or she is not currently a defendant in any such criminal
proceeding.

10.    Except as disclosed in the Prospectus, neither the Sponsor nor any
Insider nor any affiliate of the Sponsor or any Insider, nor any director or
officer of the Company, shall receive from the Company any finder’s fee,
reimbursement, consulting fee, monies in respect of any repayment of a loan or
other compensation prior to, or in connection with any services rendered in
order to effectuate the consummation of the Company’s initial Business

 

5



--------------------------------------------------------------------------------

Combination (regardless of the type of transaction that it is), other than the
following, none of which will be made from the proceeds held in the Trust
Account prior to the completion of the initial Business Combination: repayment
of a loan and advances up to an aggregate of $300,000 made to the Company by the
Sponsor; payment to an affiliate of the Sponsor for office space, utilities and
secretarial and administrative support for a total of $10,000 per month;
interest earned on the funds held in the trust account may be released to the
Company to pay its franchise and income tax obligations; reimbursement for any
reasonable out-of-pocket expenses related to identifying, investigating and
consummating an initial Business Combination, and repayment of loans, if any,
and on such terms as to be determined by the Company from time to time, made by
the Sponsor or any of the Company’s officers or directors to finance transaction
costs in connection with an intended initial Business Combination, provided,
that, if the Company does not consummate an initial Business Combination, a
portion of the working capital held outside the Trust Account may be used by the
Company to repay such loaned amounts so long as no proceeds from the Trust
Account are used for such repayment. Up to $1,500,000 of such loans may be
convertible into warrants at a price of $1.00 per whole warrant at the option of
the lender. Such warrants would be identical to the Private Placement Warrants,
including as to exercise price, exercisability and exercise period.

11.    The Sponsor and each Insider has full right and power, without violating
any agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as a
director on the board of directors of the Company and hereby consents to being
named in the Prospectus as a director of the Company.

12.    As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses;
(ii) “Capital Stock” shall mean, collectively, the Common Stock and the Founder
Shares; (iii) “Founder Shares” shall mean (a) the 8,625,000 shares of the
Company’s Class B common stock, par value $0.0001 per share, initially issued to
the Sponsor (up to 1,125,000 shares of which are subject to complete or partial
forfeiture by the Sponsor if the over-allotment option is not exercised by the
Underwriter) for an aggregate purchase price of $25,000, or $0.003 per share,
prior to the consummation of the Public Offering; (iv) “Initial Stockholders”
shall mean the Sponsor and any Insider that holds Founder Shares; (v) “Private
Placement Warrants” shall mean the Warrants to purchase 9,250,000 shares of
Common Stock of the Company (or 10,150,000 shares of Common Stock if the
over-allotment option is exercised in full) that the Sponsor has agreed to
purchase for an aggregate purchase price of $9,250,000 (or $10,150,000 if the
over-allotment option is exercised in full), or $1.00 per Warrant, in a private
placement that shall occur simultaneously with the consummation of the Public
Offering; (vi) “Public Stockholders” shall mean the holders of securities issued
in the Public Offering; (vii) “Trust Account” shall mean the trust fund into
which a portion of the net proceeds of the Public Offering and certain of the
proceeds from the sale of the Private Placement Warrants shall be deposited; and
(viii) “Transfer” shall mean the (a) sale of, offer to sell, contract or
agreement to sell, hypothecate, pledge, grant of any option to purchase or
otherwise dispose of or agreement to dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder with respect to, any
security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b).

 

6



--------------------------------------------------------------------------------

13.    This Letter Agreement constitutes the entire agreement and understanding
of the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

14.    No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor and each Insider and their respective successors, heirs and assigns
and permitted transferees.

15.    This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

16.    Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

17.    This Letter Agreement shall terminate on the earlier of (i) the
expiration of the Lock-up Periods or (ii) the liquidation of the Company;
provided further that paragraph 5 of this Letter Agreement shall survive such
liquidation.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

Sincerely, JUNIPER INDUSTRIAL SPONSOR, LLC   By:  

/s/ Roger Fradin

  Name:   Roger Fradin   Title:   Managing Member By:  

/s/ Roger Fradin

  Roger Fradin By:  

/s/ Brian Cook

  Brian Cook By:  

/s/ Mitchell Jacobson

  Mitchell Jacobson By:  

/s/ Mark Levy

  Mark Levy

 

Acknowledged and Agreed: JUNIPER INDUSTRIAL HOLDINGS, INC. By:  

/s/ Brian Cook

Name:   Brian Cook Title:   Chief Financial Officer

 

 

 

 

 

[Signature Page to Letter Agreement]